Order entered October 9, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00439-CV

           QBE AMERICAS, INC. AND SONIA DIAZ, Appellants

                                        V.

                         DEYLAN WALKER, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-14300

                                     ORDER

      Before the Court is appellants’ October 7, 2020 motion for extension of time

to file their reply brief. We GRANT the motion and ORDER appellants’ reply

brief be filed no later than November 2, 2020.


                                             /s/   BILL WHITEHILL
                                                   JUSTICE